Citation Nr: 1533328	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  06-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a chronic left eye disability, to include presbyopia.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic respiratory disability, to include asbestosis.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to June 1978. 

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in July 2013.  This matter was originally on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a chronic left eye disability and whether new and material evidence has been received to reopen claims for service connection for a chronic respiratory disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam; actual exposure to Agent Orange has not been demonstrated.

2.  Diabetes mellitus was not manifested during service, was not manifested within a year of separation from service, and is not shown to be otherwise related to active service, including due to exposure to Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board remanded the case in October 2008, April 2009 and September 2010 to obtain verification of the locations and assignments of the USS MAUNA KEA (AE-22), to include any presence in Vietnam, from the Joint Service Records Research Center (JSRRC).  The initial time frame requested was from 1974 through 1978, and the JSRRC responded that such a lengthy time period was too broad of a period to search.  Upon determining that the Veteran was actually contending that his reported exposure occurred between February and June 1975, a request was made for a more limited time period, and the JSRRC was able to provide Command Histories for 1974 and 1975.  This substantially complies with the remand request, because the Veteran did not join the USS MAUNA KEA (AE-22) until November 1974, and May 7, 1975, marks the end point for the presumptive period of Agent Orange exposure in Vietnam; after that, his presence in Vietnam would not only be highly unlikely, but would not invoke the presumption; actual exposure would have to be shown.  See McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).  In addition, a Travel Board hearing was held pursuant to a May 2012 remand.  Thus, there has been substantial compliance with the prior remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2006 and November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  Service treatment records have been obtained, as have identified VA and private medical records.  All available personnel records have been obtained.  Command Histories for the USS MAUNA KEA (AE-22) were obtained for 1974 and 1975, the time period during which the Veteran contends that his exposure to Agent Orange occurred.  According to a May 2009 Memorandum from the JSRRC, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides.

There is no evidence that the Veteran had qualifying in-country service in Vietnam such that his in-service herbicide exposure can be presumed, nor is actual exposure established.  There also is no medical evidence that the Veteran's current diabetes mellitus could be related to active service, nor does the Veteran contend that diabetes mellitus was present during or within one year of service.  Thus, examinations are not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, during the August 2012 Board hearing, the Veterans Law Judge who conducted the hearing explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his attorney to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran was notified on April 1, 2015, that the Veteran's Law Judge who conducted the hearing in Little Rock, Arkansas in August 2012 was no longer employed by the Board and asked if he wished to appear at another hearing.  A copy was also sent to his attorney.  The Veteran was provided 30 days in which to reply after such time the Board would assume that he did not want another hearing and would proceed accordingly.  No reply was received by the Board.

The Board notes that the Veteran's attorney argues the Veteran's ship may have been docked in Okinawa multiple other times or it may have docked in other areas where herbicides were stored during the Veteran's active duty service and that additional development such as verifying location and assignments of the USS MAUNA KEA (AE-22) needs to be accomplished.  The Board disagrees.  As noted in more detail below, as the Veteran has not provided a detailed statement of the Veteran's claimed herbicide exposure in Okinawa or other locations, his attorney's statement that the Veteran's ship may have been docked in Okinawa multiple other times, or, it may have docked in other areas where herbicides were stored, does not give rise to a duty to further develop a case where neither the Veteran nor his attorney allege actual visitation in Okinawa or any other location or actual exposure to herbicides.

In summary, the Board finds that VA has done everything reasonably possible to notify and to assist the veteran and no further action is necessary to meet the requirements of the VCAA.  Thus, the Board finds that all necessary notification and development has been accomplished; and, therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In this case, service treatment records do not show diabetes mellitus in service.  In connection with an evaluation of urethritis in March 1977, it was noted that urinalysis showed glucose was negative.  The report of the May 1978 separation examination also showed a urinalysis which was negative for sugar.  

After service, records from Jefferson Regional Medical Center show that during a hospitalization from May to June, 1996, the Veteran reported a previous medical history of diabetes mellitus, type II, and an elevated blood sugar of 217 was shown.  The final diagnoses included probable diabetes type II.  It was noted that he would probably have oral agent and diet started as treatment for his diabetes mellitus.  He was again hospitalized in that facility in November 1997, at which time it was noted that he was taking Glucotrol XS for his diabetes.  

For unknown reasons, when seen for a cardiology consult by A. Fletcher, M.D., a few days after his hospital discharge in November 1997, the Veteran denied a history of diabetes, although he admitted to a family history of diabetes.  VA records show that in May 2002, the Veteran was to be seen for a week later for a glucose check, and he had just been started on Metformin.  Later records show a diagnosis of diabetes mellitus.  

Regardless of whether the Veteran was treated for diabetes mellitus during this interim period, the earliest contemporaneous evidence of diabetes mellitus is in 1996, eighteen years after his discharge from service, and he does not contend that diabetes mellitus was present a substantial period prior to that.  He does not contend that diabetes mellitus developed during service, or within one year thereafter.  Instead, he asserts that he was exposed to Agent Orange during service, and developed diabetes mellitus as a result.  

VA law provides that service incurrence for certain diseases, including type 2 diabetes, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see Stefl v. Nicholson, 21 Vet. App. 120 (2007); MR21-1MR, Part IV, Subpart ii, Chapter 2, § C.  

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In other words, the physical presence of a Veteran within the land borders of Vietnam during service is required for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran's DD Form 214 does not reflect Vietnam service.  He served in the U.S. Navy, and after completion of his training, he was assigned to the USS MAUNA KEA (AE-22) in November 1974 until his separation from service in June 1978.  

In a statement dated in November 2002, the Veteran said that the USS MAUNA KEA (AE-22) had served in Vietnam waters during a period between February 1975, when she left the states, and August 1975, when she returned.  He said he had been in the Gulf of Tonkin, and had handled many different herbicides.  

At an RO hearing in July 2003, the Veteran testified that that he had assisted in cleaning up operations in Vietnam, handling supplies during the withdrawal of the United States military from Vietnam.  He stated that they passed some supplies onto other ships, and brought some back to the United States aboard the USS MAUNA KEA (AE-22).  He said he did not know what they had handled.  

Due to the indication from this testimony that the Veteran had been in Vietnam, the Board obtained Command Histories of the USS MAUNA KEA (AE-22) for 1974 and 1975.  These histories show that, for the time the Veteran was assigned to the USS MAUNA KEA (AE-22), she was located in California until May 22, 1975, when she departed across the Pacific.  It should be noted that May 7, 1975, marks the end point for the presumptive period of Agent Orange exposure in Vietnam; therefore, by the time the Veteran reached the Far East, his mere presence in Vietnam would not have invoked the presumption; actual exposure would have had to be shown.  

In any event, the Command History does not show that the USS MAUNA KEA (AE-22) was in the Vietnam waters during 1975.  She visited a number of ports in Guam, Japan, Korea, and the Philippines before returning to Hawaii in November 1975.  

At his Travel Board hearing in August 2012, the Veteran clarified that he did not, in fact, set foot in Vietnam.  He testified that the USS MAUNA KEA (AE-22) had moved supplies which had been brought out of Vietnam including barrels or drums which were transferred by forklift to the USS KITTY HAWK (an aircraft carrier).  The Veteran testified that when they were returning from overseas, there were still about 12 drums in the hold, and the Veteran was told to dump them overboard.  He indicated that he was involved in unloading drums to other ships, and in dumping them overboard.  He said he was told, by the lead Petty Officer who had ordered the action, that the barrels contained Agent Orange.

Unfortunately, the Board concludes that the Veteran's assertion that the USS MAUNA KEA (AE-22) carried barrels of Agent Orange, some of which were reportedly illegally dumped overboard, is not credible.  This statement is inconsistent with a statement he made during his testimony before a Decision Review Officer in July 2003.  At that hearing, the Veteran testified, "... everything was being pulled out from "Nam.  We ... handled supplies.  Like I say, I don't know what kind of supplies and stuff that we were handling, but we handled supplies and passed them over to other ships; and we also brought stuff back to the States with us.  ... I really don't know what we handled.  ... We handled so much different stuff."  

The Veteran did not indicate at the July 2003 hearing that supplies included barrels containing Agent Orange or that such barrels were dumped overboard as he did in August 2012; and it is reasonable to conclude that if he had been told that the barrels contained Agent Orange and if he had dumped the barrels overboard, his testimony would have included such assertions.  Instead, he affirmatively denied specific knowledge of the types of supplies he handled.
      
There is also no evidence that corroborates the Veteran's assertions.  The Command History did not indicate that the USS MAUNA KEA (AE-22) transported any barrels of Agent Orange.  In addition, according to a May 2009 Memorandum from the JSRRC, "the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships . . . operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  VA Adjudication Procedure Manual M21-1MR (M21-1MR), pt. IV, subpt. ii, §2, chapter C, ¶10(m) (Nov. 8, 2012).  Further, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships which operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  See VA Adjudication Procedure Manual M21-1MR (M21-1MR), pt. IV, subpt. ii, §2, chapter C, ¶10(k) (Nov. 8, 2012).  The USS MAUNA KEA (AE-22) is not listed as a ship which conducted any of those actions or as having a designation as a type of ship which operated on inland waterways.  

The Veteran argues that the Board failed to address all theories of entitlement to service connection for exposure to pesticides in service.  In particular, the Veteran's attorney argues that the Board has not made any factual findings on the question of whether the Veteran could have been exposed in Okinawa to pesticides or Agent Orange and contends that the Veteran's ship may have been docked there multiple other times or it may have docked in other areas where herbicides were stored.  

The Board acknowledges that the Veteran's ship was on brief stops in Okinawa while he was onboard on July 28, 1975 and October 11, 1975 and in port from October 27 to 28, 1975.  Although the Veteran's attorney alludes to visitation in Okinawa, there is no actual specific statement to that effect in the record.  The Veteran did, however, testified in July 2003 that he had been in Japan.  The Board notes that in addition to Okinawa for a day or less in July and October 1975, the Veteran's ship was in Yokosuka, Japan from June 21 to June 25, 1975, from July 19 to 21, 1975, on July 25, 1975, and from September 23 to October 6, 1975; in Sasebo, Japan from July 7 to 12, 1975 and October 8 to October 9, 1975; and in Iwakuni, Japan from July 13 to 15, 1975.  Thus, as the Veteran has not specifically claimed that he set foot in Okinawa, the Board will not speculate that there was such a visitation.   

In view of the foregoing, as a fact-finding matter, the Board concludes that the Veteran was not exposed to herbicides such as Agent Orange during service, and that diabetes mellitus was not of service onset, or otherwise related to service.  Accordingly, the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

Service connection for presbyopia, claimed as a left eye condition as well as the Veteran's requests to reopen previously-denied claims of service connection for asbestosis and hypertension were denied by a December 30, 2013 rating decision.  In January 2014, the RO received the Veteran's notice of disagreement with the December 2013 rating decision and requested an informal telephonic conference.  The AOJ has yet to issue a Statement of the Case and provide the Veteran an opportunity to perfect his appeal as to these issues.  Therefore, the appropriate Board action is to remand the issues to the RO for the issuance of a Statement of the Case after proper development.  Manlincon v. West, 12 Vet. App. 238 (1999).
  
Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to comply with the VCAA, the Veteran and his attorney should be provided a Statement of the Case as to the issues of entitlement to service connection for a chronic left eye disability and whether new and material evidence has been received to reopen claims for service connection for a chronic respiratory disability and hypertension.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


